Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Amendment filed on 02/28/2022; and IDS filed on 03/01/2022.
Claims 1, 33 have been amended.
Claims 4, 34-35 have been cancelled.
Claims 7-10, 12-17, 19, 29 have been previously withdrawn from consideration.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112, 2nd
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1, 3, 11, 20, 23-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for claim 35, which requires specific ingredients and specific amounts to make a composition within the parameters of 3-10um and cluster composition comprises about 5 million or more clusters per ml having a diameter between 5-10um, does not reasonably provide enablement for claim 1, 3, 11, 20, 23-33.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Enablement is considered in view of the Wands factors (MPEP 2164.01 (a)). These include: (1) breadth of the claims; (2) nature of the invention; (3) state of the prior art; (4) amount of direction provided by the inventor; (5) the level of predictability in the art; (6) the existence of working examples; (7) quantity of experimentation needed to make or use the invention based on the content of the disclosure; and (8) relative skill in the art.  All of the factors have been considered with regard to these claims, with the most relevant factors discussed below:
1) The breadth of claims:  The instant claims are directed to a comprised of broad ingredients, such as gas, buffer, oil, and broad genus of stabilizers, such as phospholipids, proteins or polymer, with parameters limitation of 3-10um and cluster composition comprises about 5 million or more clusters per ml having a diameter between 5-10um. This is a very broad claim, one that is not supported by the instant specification, especially when the Office does not have the resources to conduct experiments on compositions with those broad genus of ingredients to find the parameters of 3-10um and 
2) The state of the prior art:  The state of the art is very high in terms of microbubble compositions comprising ingredients, such as gas, buffer, oil, and stabilizers. However, the Office does not have the resources to conduct experiments on compositions with those broad genus of ingredients to find the parameters of 3-10um and cluster composition comprises about 5 million or more clusters per ml having a diameter between 5-10um
3) The amount of direction provided by the inventor: Applicant only provide ONE example with specific ingredients of: perfluorobutane, phosphatidylserine, Tris, perfluoromethylcyclopentane and distearoylphosphatidylcholine, and it’s unclear at what concentrations/amounts. All Applicant disclosed is to adjust the amount of different ingredients until the parameters are met, which is an undue burden.      
5) Predictability of the art: The art is unpredictable, because as discussed in Applicant’s previous Affidavit, even with the same ingredients, the parameters are not met, and one skilled in the art would not know until the composition is made and then experiments are conducted to see if the parameters are met. This requires undue experiments. 
6) The presence or absence of working examples: Applicant only has ONE example with specific ingredients and amounts. 
7) The quantity of experimentation:  In the instant case, there is a substantial gap between only ONE example of specific ingredients and amounts to a genus of ingredients.   
In summation, undue experimentations are required to find the parameters as recited by Applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 3, 11, 20, 23-28, 30-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over ERIKSEN et al (WO 99/53963) in view of ERIKSEN2 (US 2004/0081623).
ERIKSEN teaches a microbubble (see pg. 1, line 10) composition in an aqueous medium (see abstract) comprising of: (i) a first component containing of: a gas phase (see abstract), which reads on gas microbubbles (see pg. 21, line 28), such as sulphur hexafluoride (see pg. 8, line 34) or perfulorobutane, which is a C4 perfluorocarbon (see pg. 9, line 18-20; and pg. 42, Preparation 1 for “negatively charged surface material” at line 19); and anionic surfactant (see pg. 7, line 32 - pg. 8 line 1), which reads on a first stabilizer which is negatively charged surfactant, such as phosphatidylserine (see pg. 42, Preparation 1 for “negatively charged surface material” at line 6) (Note, this is the exact ingredients for negative charged component used by Applicant in the first component); (ii) an injectable oil-in-water emulsion (see abstract), which reads on a second microdroplet component containing of: an oil phase (see abstract), such as perfluoroalkanes (see pg. 15-16), such as perfluoromethylcyclopentane (see pg. 16, line 2; pg. 42, Preparation 9 for “positively charged surface material” at line 35), which is a halogenated C5 hydrocarbon; and a cationic surfactant (see pg. 7, line 32 – pg. 8, line 24), which reads on a second stabilizer and is a positively charged surfactant, such as distearoylphosphatidylcholine (see pg. 42, Preparation 2 for “positively charged surface material” at line 32-33), wherein one or more stabilizers/surfactants can be added (see pg. 16, line 33-34), such as stearylamine (see pg. 18, line 26), which reads on a -4 M; and would have the ability of avoiding spontaneous activation upon mixing 1st component and 2nd component by using low water solubility, such as perfluorated hydrocarbons (see Applicant’s specification at pg. 28, line 24-26). Additionally, teaches using the same ingredients, as highlighted in bold above, as claimed and disclosed by Applicant, it appears the prior art would have the same chemical/physical properties as claimed by Applicant.
all of the aforementioned materials and parameters may be adjusted and optimized to control the functioning of the combined materials growth and dispersion rate/extent, stating: In general, the rate and/or extent of growth of the dispersed gas may be controlled by appropriate selection of the gas and the gas-stabilising material and, more particularly, the nature of the emulsified diffusible component and the manner in which it is formulated, including the nature of the emulsion-stabilising material and the size of the emulsion droplets. Id. at 23: 18-24. Eriksen teaches that, although the gas micro bubble/microparticle component and the oil droplet component can be kept separated until their simultaneous use, one may also premix the gas and oil components before use and to mix the two by shaking to encourage interactions between the two and their coalescence prior to administration. Id. At 25:1-26:16, 29:25-31:2. Although Eriksen expressly teaches the same oil and gas components composition as claimed, the same materials for those components as claimed, and producing the respective oil and gas components so that they have an affinity to one another by, e.g., imbuing each with an attractive electrostatic force, resulting in advantageous binding between and coalescence of the oil and gas particles, Eriksen does not use the claim term "cluster" and does not indicate how large the resulting coalesced oil-gas particles will be. Thus, the questions presented are (1) whether such clustering would be expected or routinely occur, and (2) if so, how large such clusters would be. The answer to this first question is answered, apparently definitively, by the evidence proffered by Appellant. Appellant's witness performed or supervised experiments, effectively reducing to practice several specific examples disclosed by Eriksen. Sontum Declaration, ii 5, 7-10, 16 (Table 1), 17-20. The Sontum Declaration evidences that, when following Eriksen's teachings, upon combining the prior art's micro bubbles and oil droplet components clusters are produced. Id.; see also Hr'g Tr. 6:17-
1371 (Fed. Cir. 2007). Appellant's evidence is not persuasive because, although it appears to compare the invention to certain embodiments of Eriksen's disclosure, it fails to compare the invention to the most pertinent teachings of Eriksen. Appellant's evidence also appears to support that clusters will normally result when Eriksen's microparticles are combined, thus, Appellant's evidence does not support that the proffered results of the invention were unexpected when considering the full size range for particles taught by Eriksen. We find the Examiner provides sufficient evidence to establish a prima facie case that the claims are anticipated and obviousness. We do not find Appellant's arguments and evidence persuasive to rebut the Examiner's determinations. The preponderance of evidence here supports the Examiner's rejection. For the reasons above, we affirm the Examiner's anticipation and obviousness rejection” (see Board’s Decision filed on 02/25/2021 at pg. 9-14). 

	ERIKSEN2, who is the same inventor as ERIKSEN, teaches a gas-microbubble composition for ultrasound imaging (see abstract), wherein 10mM of Tris buffer solution (see [0070]), which would result in a pH greater than 6, and was used instead of water for “Positively Charge Surface Material” (see [0069]), wherein the  “Positively Charged Surface Material” comprised of: perfluoromethylcyclopentane (see [0071]), distearoylphosphatidylcholine (see [0070]), and stearylamine (see [0070]) (Note, this is the exact ingredients for positive charged component used by Applicant in the second component). Additional disclosure include: “Negatively Charged Surface Material” (see [0065]) comprised of: phosphatidylserine and perfluorobutane (see [0066]) (Note, this is the exact ingredients for negative charged component used by Applicant in the first component); can be adjusted to remove undersized microbubbles (< 2um) and volume of the dispersion was adjusted to the desired microbubble concentration (see [0060]).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate Tris buffer solution instead of water. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because using buffered solution is well-known to buffer the solution in the prior art as demonstrated by ERIKSEN.
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate using the “Positively Charged Surface Material” comprised of: perfluoromethylcyclopentane (see [0071]), distearoylphosphatidylcholine 
The references do not specifically teach adding the ingredients in the amounts claimed by Applicant, which would change the size and cluster concentration.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as enhancing the ultrasound contrast imaging, microbubble size, stability of microbubbles, etc.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.

Claims 1, 3, 11, 20, 23-28, 30-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over ERIKSEN2 (US 2004/0081623).
ERIKSEN2 teaches a gas-microbubble composition for ultrasound imaging (see abstract), wherein 10mM of Tris buffer solution (see [0070]), which would result in a pH greater than 6, and was used instead of water for “Positively Charge Surface Material” (see [0069]), wherein the  “Positively Charged Surface Material”, which is Preparation 2 Note, this is the exact ingredients for positive charged component used by Applicant in the second component). Additional disclosure include: “Negatively Charged Surface Material” (see [0065]), which is Preparation 1 (see [00654]), comprised of: phosphatidylserine and perfluorobutane (see [0066]) (Note, this is the exact ingredients for negative charged component used by Applicant in the first component); both syringes injected simultaneously via a T-tube connector and a common cannula (see [0074]), which reads on mixing; 7-10um or less (see [0040]); capable of increasing in size after passage through the pulmonary system (see [0040]); can be adjusted to remove undersized microbubbles (< 2um) and volume of the dispersion was adjusted to the desired microbubble concentration (see [0060]); Preparation 1 and Preparation were injected simultaneously via a T-tube connector and common cannula (see [0074]), which would inherently result in a cluster composition, because the negative charges are attracted to the positive charges. 
The reference teaches using the same specific ingredients as disclosed in Applicant’s only ONE example and as claimed by Applicant, but do not specifically teach adding the ingredients in the range of amounts as claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best .

Response to Arguments
Applicant that Applicant believes that one of skill in the art, with the knowledge granted by the specification, would be enabled to create the composition of amended Claim 1. The specification teaches in detail the specific parameters to modify in order to arrive at the composition of amended Claim 1. For instance, Example 2 in the specification provides details of such a composition, more than enough information for one of skill in the art to be enabled to produce the composition of Claim 1. For at least these reasons, Applicant respectfully requests that the present rejections be withdrawn.
The Examiner finds this argument unpersuasive, because as discussed in the 112 rejection, using other ingredients and then testing for stability, size, cluster size testing, etc. would have been undue burden. Applicant’s amended claim 33 is the only claim that is would not result in undue burden.
Applicant argues that numerous experts in the field were originally skeptical of drug delivery therapy using compositions within the scope of the claims. However, after viewing the unexpected results, such experts then offered praise. For example, as explained in paragraph 15 of the Declaration, treatments using compositions within the scope of the claims were discussed with Dr. Morton Eriksen, the inventor of the primary piece of prior art W099/53963 ("Eriksen"). Dr. Eriksen wished the inventors of the present application luck with said treatments but voiced significant skepticism, and his opinion at that time was that this approach would be unlikely to work for drug delivery. Dr. Eriksen has now congratulated the inventors on the unexpected success of their approach. Further, Professor Daniel von Hoff (TGEN) commented that "this represents amazingly promising pre-clinical data for treatment of pancreatic cancer, that warrants clinical evaluation." Declaration, paras. 7 and 15. Additionally, compositions within the scope of the claims have had such success on an experimental level that they are currently now in a Phase I clinical trial. Id. Paragraphs 15-18, Table 1, and Figures 2-4 provide selected examples of unexpected results generated by Applicant via treatments using compositions within the scope of the pending claims. Declaration, paras. 15-18. Table 1 shows various examples of treatment of various tumors with different drugs using compositions within the scope of the claims. Unexpectedly, use of the compositions resulted in reductions in tumor growth as compared to use of the drugs alone without use of compositions of the pending claims. Declaration, Table 1, para. 15. Paragraph 16 details an unexpected increase of drug accumulation in a rat tumor when using a treatment involving a composition within the scope of the pending claims as compared to a normal accumulation with the drug alone. Declaration, fig. 2, para. 16. Paragraph 18 describes the unexpected increase in survival rates of animals treated using a treatment involving a composition within the scope of the claims. Declaration, fig. 2, para. 17. Considering the amendments to the claims, skepticism and praise from experts in the field, and multiple examples of unexpected results, Applicant respectfully asserts that amended Claim 1 and amended Claim 33 are not taught, suggested or rendered obvious by the cited prior art. For at least these reasons, Applicant respectfully requests that the present rejections be withdrawn.
The Examiner finds this argument unpersuasive, because Applicant did not even compare any data to ERICKSEN2 example, which uses the same ingredients to make the microbubbles as disclosed/claimed by Applicant’s only ONE example.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618